PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/743,183
Filing Date: 15 Jan 2020
Appellant(s): Jacobs Vehicle Systems, Inc.



__________________
John F. Rollins
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/10/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
This is in response to the Appeal Brief filed on 03/10/2022. Every ground of rejection set forth in the Office action dated 08/13/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
- Claims 1-19 are rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement. The Specification and Drawings do not properly describe the function of the “lost motion component”, the “reset component”, and the “reset blocking component” to convey that the inventor(s) had possession of the claimed invention. 
Paragraphs [0045]-[0053] and Figures 5-10 of the Specification disclose the hydraulic oil flow and configuration of the pistons to allow/prevent hydraulic oil flow. However, if the working fluid is a “constant flow of working fluid, from the rocker shaft supply, through check valve 510 to the actuator piston chamber”, it is unclear what happens to the working fluid that continues to be provided to the actuator piston chamber when the working fluid cannot be vented due to the positioning of the blocking piston and reset piston. Therefore the claim limitation fails to comply with the written description requirement.
Lines 11-12 require “a reset blocking component for selectively preventing reset of the lost motion component”. However the Specification and Drawings do not properly describe the function of the reset blocking component to convey that the inventor(s) had possession of the claimed invention. In paragraphs [0045] and [0047] of the Specification, it is not disclosed where the oil goes after it is provided to the blocking piston bore (14) by a control solenoid through port (107). It is unclear if the oil returns through the port (107) and back through the rocker arm bushing/oil guide (104) to the oil supply, or if there is another passage for vented oil. Therefore the claim limitation fails to comply with the written description requirement. 
- Claim 22 is rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement. The Specification and Drawings do not properly describe the function of the “lost motion component”, the “reset component”, and the “reset blocking component” to convey that the inventor(s) had possession of the claimed invention. 
Paragraphs [0045]-[0053] and Figures 5-10 of the Specification disclose the hydraulic oil flow and configuration of the pistons to allow/prevent hydraulic oil flow. However, if the working fluid is a “constant flow of working fluid, from the rocker shaft supply, through check valve 510 to the actuator piston chamber”, it is unclear what happens to the working fluid that continues to be provided to the actuator piston chamber when the working fluid cannot be vented due to the positioning of the blocking piston and reset piston. Therefore the claim limitation fails to comply with the written description requirement.
Lines 9-10 and 15-17 require “a reset blocking component for selectively preventing reset of the lost motion component” and “operating the reset blocking component to block flow of high-pressure hydraulic fluid from the high-pressure hydraulic reset component and to thereby block reset of the lost motion component”. However the Specification and Drawings do not properly describe the function of the reset blocking component to convey that the inventor(s) had possession of the claimed invention. In paragraphs [0045] and [0047] of the Specification, it is not disclosed where the oil goes after it is provided to the blocking piston bore (14) by a control solenoid through port (107). It is unclear if the oil returns through the port (107) and back through the rocker arm bushing/oil guide (104) to the oil supply, or if there is another passage for vented oil. Therefore the claim limitation fails to comply with the written description requirement. 

(2) Response to Argument
1. Appellant argues at section 7(b) of the brief that the rejection of claims 1-19 and 22 under 112(a) is improper because a person having ordinary skill in the art would reasonably recognize possession of the claimed subject matter from the written description.  The Appellant argues that it is evident from the background and annotated claims that possession of the claimed subject matter, including the claimed “blocking component” is demonstrated in the numerous figures and accompanying description of the specification, and that Figure 10 alone, with the written description, provides adequate written description for the claimed subject matter. The Office is unconvinced. The written description and Figures do not adequately disclose the flow of oil throughout the system. Without knowledge of how the oil is removed from the system, the system would be impossible to replicate. While the removal of oil from the system is not claimed, without the oil, the function of the components is impossible. Therefore, the flow of oil is extremely relevant to the claims. Additionally, the claimed limitations of claim 1 are written in 112(f) language, which are interpreted to cover the corresponding structure described in the specification as performing the claimed function. “If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language” In re Donaldson Co., 16F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc.) See MPEP 2181, subsection II. 
2. Appellant argues at section 7(c) of the brief that the rejection of claims 1-19 and 22 under 112(a) is improper because it does not demonstrate a fair or accurate reading of the specification and does not sustain the Office’s burden. The Appellant argues that the rejection set forth in the final office action fails to demonstrate a thorough reading and evaluation of the specification and does not sustain the Office’s burden of showing the written description to be non-compliant with Section 112. The Office  is unconvinced. Paragraphs [0045]-[0053] and Figures 5-10 of the Specification disclose the hydraulic oil flow and configuration of the pistons to allow/prevent hydraulic oil flow, however, if the oil is being supplied constantly through the check valve 510 it is unclear what happens to the working fluid that continues to be provided to the actuator piston chamber when the working fluid cannot be vented due to the positioning of the blocking piston and reset piston. Therefore, the claim language fails to comply with the written description requirement. The Appellant further argues that the rejection reflects a misunderstanding as to how the embodiment operates as the spring biased actuator piston does not need to be vented at all times, as assumed in the rejection. The Office is unconvinced. The Office does not assume that the spring biased actuator piston needs to be vented at all times, but in the circumstance in which the positioning of the blocking piston and reset position prevent the removal of oil through passage 160, and oil is being supplied constantly, the oil flows through check valve 510 and then has nowhere to go and would need to be released from the system. This is demonstrated by Figure 7 of the Application. Figure 7 demonstrates a configuration in which oil is prevented from escaping from the rocker arm body. The Appellant further argues that a person of ordinary skill in the art would recognize that oil must leave the blocking piston bore 140 through the passage 107 for the blocking piston to move back to its position as there is no other described place for the oil to go in the context of this embodiment. The Office is unconvinced. The Appellant’s description does not provide any description as to how the oil leaves the blocking piston bore 140, further the description does not disclose where the oil goes when it leaves the blocking piston bore. Figure 10 of the Application illustrates how oil is provided to the blocking piston bore (through passage (107)), however, it is not illustrated or disclosed how the oil leaves the blocking piston bore. As the configuration disclosed in the written description is unknown to one of ordinary skill in the art, it is unfair to assume that a person of ordinary skill in the art would know how the oil leaves the blocking piston bore and where it goes following leaving the blocking piston bore. 
3. Appellant argues at section 7(d) of the brief that a person having ordinary skill in the art possesses the technical knowledge as to where the oil goes in a hydraulic circuit when a control solenoid is deactivated. The Office is unconvinced. The Appellant submits US Patents 7,905,208 and 10,774,698 as evidence of the details of hydraulic flow are well known within the technical knowledge of a person having ordinary skill in the art in the engine valve actuation arts. US Patent 10,774,698 discloses an oil flow system for engine cylinder deactivation, however, does not disclose that the oil flow system is for a valve actuation system with a reset component and a reset blocking component. US Patent 7,905,208 discloses an integrated lost motion system, however, it too does not disclose a valve actuation system with a reset component and a reset blocking component. These two Patents do not have the same components as the application and therefore cannot glean insight as to how the instant invention operates due to the difference between the Patents and the Application. Therefore, the configuration of Appellant’s invention is unique and unknown to one having ordinary skill in the art, and therefore, it is unknown where the hydraulic fluid flows in such a configuration. 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/KELSEY L STANEK/Examiner, Art Unit 3746                                                                                                                                                                                                        
Conferees:
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        
/Daniel DePumpo/
RQAS

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.